DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 26 recites that “torque applied to the head causes the first member to rotate the second member.”  However, claim 1 recites that the second member includes the head.  Thus, it appears that torque applied to the head would cause the second member to rotate the first member, not the first member to rotate the second member as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 17, 18, 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felix et al. (US 2008/0243185 A1).
Claim 1. Felix et al. disclose a spinal implant comprising: a first member (collar 22) including an inner surface defining an implant cavity (cavity that receives collet 232) and at least one mating element (hole 60); a second member (screw 26) including a head (head 78) and a shaft (shaft 70 – see also Fig. 2) configured to penetrate tissue, the head including at least one mating element (slot 94) engageable with the at least one mating element of the first member (via pin 62) and a part (pin 62); and a third member (collet 232) including an inner surface (surface that receives head 78) engageable with the part such that the first, second and third members form the bone fastener, the bone fastener having a selected movement (Figs. 11-12). 
Claim 6. Felix et al. disclose wherein the selected movement includes the second member being moveable about a plurality of axes relative to the first member (Figs. 11-12; para. 0090 states that prior to insertion of pin 62, screw 26 is capable of polyaxial movement relative to collar 22). 
Claim 17. Felix et al. disclose a spinal implant system comprising: a first member (collar 22) including an inner surface defining an implant cavity (cavity that receives collet 232) and at least one mating element (hole 60); a second member (screw 26) including a head (head 78) and a shaft (shaft 70 – see also Fig. 2) configured to penetrate tissue, the head including at least one mating element (slot 94) engageable with the at least one mating element of the first member (via pin 62) and a part (pin 62); and a plurality of alternate third members (collet 232; without collet 232), each third member including an inner surface (surface that receives head 78) engageable with the part such that the third member is interchangeable with the first and second members to form a bone fastener having a selected movement (Figs. 2-5 and 11-12). 
Claim 18. Felix et al. disclose wherein the selected movement includes the second member being moveable about a plurality of axes relative to the first member (Figs. 2-5 and 11-12; para. 0090 states that prior to insertion of pin 62, screw 26 is capable of polyaxial movement relative to collar 22). 
Claim 31. Felix et al. disclose wherein the inner surfaces of the third members each define an opening (opening that receives head 78) and the part is a protrusion (pin 62), the head being disposed within one of the openings such that rotation of the head relative to the first member causes the protrusion to engage the inner surface of one of the third members to limit multi-axial movement of the first member relative to the second member (Figs. 2-5 and 11-12; para. 0090 states that pin 62 can extend through slot 240 on collet 232 and restrict movement of collar 22 relative to screw 26).
Claims 1, 9-11, 16, 21-26, 28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asaad et al. (US 2014/0046374 A1).
Claim 1. Asaad et al. disclose a spinal implant comprising: a first member (tulip 14) including an inner surface defining an implant cavity (cavity that receives head 24 – see Fig. 1E) and at least one mating element (one of inserts 18); a second member (fastener 12) including a head (head 24) and a shaft (shaft 22) configured to penetrate tissue, the head including at least one mating element (slot 28 that receives aforementioned insert 18) engageable with the at least one mating element of the first member and a part (the other of inserts 18); and a third member (saddle 16) including an inner surface (inner spherical surface of saddle 16 that contacts spherical portion of head 24 – see Fig. 1E) engageable with the part such that the first, second and third members form the bone fastener, the bone fastener having a selected movement (Figs. 1A-J). 
Claim 9. Asaad et al. disclose wherein the at least one mating element of the first member includes a lateral protrusion (insert 18) (Figs. 1A-J). 
Claim 10. Asaad et al. disclose wherein the at least one mating element of the first member includes a pair of lateral protrusions (inserts 18) aligned with a transverse axis (axis extending perpendicular to axis L-L) of the first member (Figs. 1A-J). 
Claim 11. Asaad et al. disclose wherein the at least one mating element of the second member includes a pair of longitudinal grooves (slots 28) spaced about an outer surface of the second member (Figs. 1A-J). 
Claim 16. Asaad et al. disclose a spinal implant comprising: a receiver (tulip 14) including an inner surface having at least one lateral protrusion (one of inserts 18); a screw (fastener 12) including a head (head 24) and a threaded shaft (shaft 22), the head including at least one longitudinal groove (slot 28 that receives the aforementioned 
Claim 21. Asaad et al. disclose wherein the first member comprises a slot (slot 34) extending into the inner surface and the third member comprises a flange (lower portion of saddle 16), the flange being received in the slot (see Fig. 1E, which shows that at least some of lower portion of saddle 16 extends into slot 34) (Figs. 1A-J). 
Claim 22. Asaad et al. disclose wherein the at least one mating element of the first member comprises a pair of protrusions (inserts 18) (Figs. 1A-J). 
Claim 23. Asaad et al. disclose wherein the at least one mating element of the first member comprises a pair of protrusions (inserts 18), the protrusions extending laterally from the inner surface (see Fig. 1E) (Figs. 1A-J). 
Claim 24. Asaad et al. disclose wherein the at least one mating element of the first member comprises a pair of protrusions (inserts 18), the protrusions including surfaces, the surfaces of the protrusions being configured to translate relative to the head (within slots 28) to facilitate multi-axial movement of the first member relative to the second member (Figs. 1A-J). 
Claim 25. Asaad et al. disclose wherein: the at least one mating element of the first member includes a pair of lateral protrusions (inserts 18) aligned with a transverse axis (axis extending perpendicular to axis L-L) of the first member; the at least one mating element of the second member includes a pair of longitudinal grooves (slots 28) 
Claim 26. Asaad et al. disclose wherein: the at least one mating element of the first member includes a pair of lateral protrusions (inserts 18) aligned with a transverse axis (axis extending perpendicular to axis L-L) of the first member; the at least one mating element of the second member includes a pair of longitudinal grooves (slots 28) spaced about an outer surface of the second member, the grooves being defined by a surface of the second member; and the protrusions are configured to engage the surface of the second member to apply torque to the head such that the torque applied to the head causes the first member to rotate the second member (Figs. 1A-J; note that because of the configuration of inserts 18 and slots 28 and 34, any torque applied to the head 24 would transfer to tulip 14). 
Claim 28. Asaad et al. disclose wherein the inner surface of the third member defines an opening (opening occupied by head 24 in Fig. 1E) and the part is a protrusion (insert 18), the head being disposed within the opening such that rotation of the head relative to the first member causes the protrusion to engage the inner surface of the third member (see Fig. 1E) to limit multi-axial movement of the first member relative to the second member (Figs. 1A-J). 
Claim 30. Asaad et al. disclose wherein the inner surface of the crown defines an opening (opening occupied by head 24 in Fig. 1E) and the part is a protrusion (insert . 
Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindemann et al. (US 2011/0106173 A1).
Claim 1. Lindemann et al. disclose a spinal implant comprising: a first member (receiver 80) including an inner surface defining an implant cavity (receptacle 96) and at least one mating element (linear sides 110, 112); a second member (bone anchor 32 and cap 250) including a head (head 36 and cap 250) and a shaft (bone engaging portion 34) configured to penetrate tissue, the head including at least one mating element (flat sides 40a, 40b) engageable with the at least one mating element of the first member and a part (cap 250); and a third member (saddle 220) including an inner surface (surface 228) engageable with the part such that the first, second and third members form the bone fastener, the bone fastener having a selected movement (Figs. 2-21). 
Claim 15. Lindemann et al. disclose wherein the inner surface of the first member defines a groove (groove 84) configured for disposal of a circumferential ring (retaining member 60) (Figs. 2-21). 
Claims 1 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spratt et al. (US 2009/0198280 A1).
Claim 1. Spratt et al. disclose a spinal implant comprising: a first member (clamp 16) including an inner surface defining an implant cavity (opening 20) and at least one mating element (protrusions 22); a second member (screw 2) including a head (head 6) 
Claim 27. Spratt et al. disclose wherein the shaft defines an axis (axis A-A) and the part is a protrusion, the protrusion being coaxial with the axis, the protrusion being configured for engagement with the inner surface of the third member to limit multi-axial movement of the first member relative to the second member (Figs. 1-8). 
Claims 16 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barry (US 2011/0178559 A1).
Claim 16. Barry discloses a spinal implant comprising: a receiver (saddle 302, ring 352, and support 354 – see para. 0136) including an inner surface having at least one lateral protrusion (ring 352); a screw (bone fastener 304) including a head (head 340) and a threaded shaft (shaft 58), the head including at least one longitudinal groove (groove 344 – note that groove 344 is longitudinal because it extends for a longitudinal length) engageable with the at least one lateral protrusion (see para. 0136) and a part (projection 342); and a crown (cap 350) including an inner surface (bearing surface 358a and planar surfaces 364b of bottom surface 358) engageable with the part such that the receiver and the screw comprise a bone fastener having a selected movement (Figs. 25-30). 
Claim 29. Barry discloses wherein the shaft defines an axis (any axis extending through shaft 58 that also extends through projection 342) and the part is a protrusion (projection 342), the protrusion being coaxial with the axis, the protrusion being configured for engagement with the inner surface of the crown to limit multi-axial movement of the receiver relative to the screw (Figs. 25-30). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773